Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  1-5, 8-13, and 16 are pending.

Allowable Subject Matter
Claims 1-5, 8-13, and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display panel comprising: 
a plurality of common electrodes serving as scan electrodes of a touch sensor; a plurality of first detection electrode extending in the second direction and a plurality of second detection electrode extending in the second direction, the first detection electrode overlaps the projection parts of the common electrodes; and the second detection electrode overlaps the middle parts of the common electrodes.

Claim 9 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
touch panel comprising:
a plurality of common electrodes serving as scan electrodes of a touch sensor; a plurality of first detection electrode extending in the second direction and a plurality of second detection electrode extending in the second direction, the first detection electrode overlaps the projection parts of the common electrodes; and the second detection electrode overlaps the middle parts of the common electrodes.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694